Citation Nr: 1426356	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an March 2008 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Cleveland, Ohio RO.

The Board findings that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and Depressive Disorder.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorders to include PTSD.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board finds that VA has not taken reasonable measures to verify the Veteran's stressor and properly notify the Veteran of his VA examination.

The Veteran maintains that he suffers from PTSD as a result of several events in service.  He describes that these events occurred in January 1968, June 1968, November 1968, or January 1969 when he was assigned to the 25th Infantry Division, 25th MI detachment as an interrogator of prisoners of war (POW) in Vietnam between April 1968 and April 1969.  Specifically, he reports in a February 2008 "Statement in Support of Claim for Service A Connection for Post-Traumatic Stress Disorder" that normally the interrogations were held in one central location in Cu chi, but that as part of his duties he was occasionally assigned to travel to another destination to interrogate POWs in the field. He notes that he was sent to the basecamp of the 2nd Battalion, First 27th , 25th Infantry Wolfhounds the day after a firefight as a POW interrogator to obtain information in June 1968. While there the bodies of dead enemy soldiers were blown up with C4.    In his July 2008 Notice of Disagreement (NOD) the Veteran further describes the same events, this time indicating it occurred in approximately November 1968, and he was sent to the 2nd Battalion, First 27th , 25th Infantry Wolfhounds  and that  the helicopter he was traveling in was fired on, he witnessed numerous enemy dead bodies that were piled up and blown up with C4.  The Veteran's service records verify the fact that he was a POW interrogator and place him in Vietnam at the time of the events he describes.  Considering the foregoing, the Board finds that given descriptions and details provided, this incident appear to be capable of verification, which would include a search of any available unit records for both the Veteran's unit and the unit he identifies that he went to in order to interrogate the prisoners.

The Board finds that there is also conflicting evidence of medical diagnosis of PTSD.  In an August 2007 VA psychological consult for treatment purposes a VA clinician appears to rule out PTSD as a diagnosis based on the Veteran's family history.  This clinician provides a diagnosis of alcohol dependence and adjustment disorder with mixed anxiety and depressed mood.  In November 2007 a different clinician diagnosed the Veteran with alcohol abuse and depressive disorder.  In February 2009 a third VA clinician diagnosed the Veteran with depressive disorder, alcohol dependency, and rule out PTSD.  A fourth clinician with the title PTSD specialist reported in a March 2009 VA treatment note that "because of the vagueness and sometimes contradictory response, an accurate evaluation for PTSD will have to take part over the course of several sessions."  Following this note, the Veteran continues with an Axis I diagnosis of rule out PTSD in a March 2009 and December 2009 VA psychological evaluation.  In January 2010, a private examiner diagnosed the Veteran with PTSD.  It appears that the RO then scheduled the Veteran for a VA examination to in February 2013 to which he did not appear.  The Board cannot locate any evidence in the claims folder that the Veteran was notified of the VA examination.  As such, the Board finds a new VA examination is warranted considering the nature of the VA and private examiner treatment notes concerning a diagnosis of PTSD, and the lack of evidence that the Veteran was provided notice of a scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1. Send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressor which occurred in January 1968, June 1968, November 1968, or January 1969 when he was assigned to the 25th MI Detachment of the 25th Infantry Division and he was sent to the 2nd Battalion/Brigade, First 27th, 25th Infantry Division "Wolfhounds"  at which time he came under enemy fire when he was landing and taking off via helicopter, and where he witnessed bodies of enemy soldiers blown up with C4. 

All verification attempts, and any negative responses, should be fully documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination and ensure that he is provided notice of the examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability, and continuity of symptoms since his service.  After considering the pertinent information in the record in its entirety, the VA examiner should identify all acquired psychological disabilities.

For any psychological disability identified the VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such identified acquired psychological disabilities is/are related to such service to include his contended in-service stressor. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a psychological disability, to include PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



